


EXHIBIT 10.68






MANAGEMENT TRANSITION RETENTION AGREEMENT




THIS MANAGEMENT TRANSITION RETENTION AGREEMENT (the “Agreement”), effective as
of the 15th day of March, 2013, is made and entered into by and between
Blackbaud, Inc., a Delaware corporation (the “Company”), and
____________________, an individual residing in ___________ County, South
Carolina (“Employee”).


WITNESSETH:


WHEREAS, the Company presently employs Employee as its _________________; and


WHEREAS, the Company and Employee desire to set forth consideration to be paid
to Employee in the event that Employee's employment with the Company is
terminated without “Cause” by the Company or for “Good Reason” by Employee
within a period of time following the hire of a new Chief Executive Officer by
the Company, all as defined herein.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, including the continued
employment of Employee by the Company and the compensation received by Employee
from the Company from time to time, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:


1.    Definitions. For the purposes of the Agreement, the following terms shall
be defined as set out below:
a.    “Term.” For the purposes of this Agreement, the “Term” shall mean the
twelve (12) month period following the date that the Company's new Chief
Executive Officer commences employment.    
b.    “Cause.” For purposes of this Agreement, “Cause” shall mean:


i.    Employee's conviction of, or plea of no contest to, any crime (whether or
not involving the Company) that constitutes a felony in the jurisdiction in
which Employee is charged, other than unintentional motor vehicle felonies,
routine traffic citations or a felony predicated exclusively on Employee's
Vicarious Liability. “Vicarious Liability” for purposes of this Agreement shall
mean any act for which Employee is constructively liable, including, but not
limited to, any liability that is based on acts of the Company for which
Employee is charged solely as a result of his or her offices with the Company
and in which he or she was not directly involved or did not have prior knowledge
of such actions or intended actions;


ii.    Any act of theft, fraud or embezzlement, or any other willful misconduct
or willfully dishonest behavior by Employee;


iii.    Employee's failure or refusal to perform his or her reasonably-assigned
duties (consistent with past practice of the Company and other than due to a
Disability), provided

9458.112-768203 v1

--------------------------------------------------------------------------------




that such failure or refusal is not corrected as promptly as practicable, and in
any event within thirty (30) calendar days after Employee shall have received
written notice from the Company stating the nature of such failure or refusal;
and/or


iv.    Employee's willful violation of any of his or her obligations contained
in that certain Blackbaud Employment Agreement between Employee and the Company
and attached as Exhibit A hereto, which violation is of a character that is
likely to materially injure the Company, as determined by the Company in good
faith.


For purposes of this Agreement, no act or omission by Employee shall be
considered “willful” if reasonably believed by Employee to be in, or not
contrary to, the best interests of the Company.


c.    “Good Reason.” For purposes of this Agreement, “Good Reason” shall mean:


i.    Any materially adverse change or diminution in the office, title, duties,
powers, authority or responsibilities of Employee, including, without
limitation, any change in  office, title, duties, powers, authority or
responsibilities of Employee that results in the Employee's no longer directly
reporting to the Company's Chief Executive Officer;


ii.    A reduction in Employee's then Base Salary or target Bonus Compensation
or a material reduction of any material employee benefit or perquisite enjoyed
by him or her (other than as consented to by Employee or as applied to employees
on a Company-wide basis);


iii.    A relocation of the Employee's own office location as assigned to him or
her by the Company, to a location more than forty (40) miles from his or her
existing office location.


However, termination of employment will not be considered for Good Reason unless
and until (A) the Employee notifies the Chief Executive Officer of the Good
Reason event as described above within sixty (60) calendar days of the initial
event, and (B)  the Company does not remedy the situation within thirty (30)
calendar days of such notice.  


d.    “Disability.” For purposes of this Agreement, “Disability” shall mean
Employee's inability due to a physical or mental impairment to perform the
essential functions of his or her job, with or without reasonable accommodation,
for a period of at least ninety (90) consecutive or non-consecutive days in any
twelve (12) month period.


e.    “Termination Date.” For the purposes of this Agreement, “Termination Date”
shall mean the effective date of Employee's termination of employment with the
Company.


f.    “Termination Compensation.” For the purposes of this Agreement,
“Termination Compensation” shall have the meaning ascribed to it in Section 2(a)
of this Agreement.


g.    “Prorated Target Bonus.” For the purposes of this Agreement, “Prorated
Target Bonus” shall have the meaning ascribed to it in Section 2(b) of this
Agreement.


h.    “Effective Release.” An “Effective Release” is defined as a general
release of claims in favor of the Company in a form reasonably acceptable to the
Company's counsel that is executed by Employee after the Termination Date and
within any consideration period required by

9458.112-768203 v1

--------------------------------------------------------------------------------




applicable law and that is not revoked by Employee within any legally-prescribed
revocation period.


2.    Compensation upon Termination. Upon termination of employment by either
party for any reason whatsoever, Employee shall be entitled to continue to
receive his/her base salary, minus applicable withholdings required by law or
authorized by Employee, and any accrued, unpaid and appropriately documented
business expenses through the Termination Date. In addition, upon termination of
Employee's employment during the Term, either (i) by the Company without Cause,
or (ii) by Employee for Good Reason, and conditioned upon Employee's execution
of an Effective Release within forty-five (45) days of termination of
employment, Employee shall be entitled to, in lieu of any other severance
benefit:


a.    Payment in a lump sum of an amount equal to eighteen (18) months of
his/her base salary at the rate in effect on the Termination Date, minus
applicable withholdings required by law or authorized by Employee (the
“Termination Compensation”), payable no later than upon execution of the
Effective Release and the expiration of any legally-prescribed revocation
period;


b.    Payment in a lump sum of an amount equal to Employee's annual target bonus
for the year in which the termination takes place, prorated to reflect the
percentage of days worked through the Termination Date, minus applicable
withholdings required by law or authorized by Employee (the “Prorated Target
Bonus”), payable no later than upon execution of the Effective Release and the
expiration of any legally-prescribed revocation period;


c.    Conditioned on Employee's proper and timely election to continue his/her
health insurance benefits under COBRA after the Termination Date, reimbursement
of Employee's applicable COBRA premiums for the lesser of: (i) twelve (12)
months following the Termination Date; or (ii) until Employee becomes eligible
for insurance benefits from another employer;


d.    Twelve (12) months of accelerated vesting of all then outstanding and
unvested stock options and other equity awards held by Employee, which shall
become immediately and fully exercisable, notwithstanding any provision in any
award agreement.


Upon termination of employment for (i) death, (ii) Disability, (iii) Cause by
the Company, (iv) without Good Reason by Employee, or (v) following the Term of
this Agreement, Employee shall not be entitled to additional compensation under
this Agreement beyond that accrued as of the Termination Date.


3.    Section 409A. If the Termination Compensation, the Prorated Target Bonus
or other benefit provided to Employee pursuant to this Agreement is determined,
in whole or in part, to constitute “nonqualified deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”) and Employee is a
“specified employee” within the meaning of Section 409A(2)(B)(i) of the Code, no
payments of any of such benefit shall made for six (6) months plus one (1) day
after the Termination Date (the “New Payment Date ”). The aggregate of any such
payments that would have otherwise been paid during the period between the
Termination Date and the New Payment Date shall be paid to the Employee in a
lump sum on the New Payment Date. The parties hereby acknowledge and agree that
the interpretation of Section 409A and its application to the terms of this
Agreement are uncertain and may be subject to change as additional guidance
becomes available, and that all benefits or payments provided by the Company to
Employee pursuant to this Agreement that would be deemed to constitute
“nonqualified deferred compensation” within the meaning of Section 409A are
intended to comply with Section 409A. If, however, any such benefit or payment
is deemed to not comply with Section 409A, Company and

9458.112-768203 v1

--------------------------------------------------------------------------------




Employee agree to attempt to renegotiate in good faith any such benefit or
payment so that either (i) Section 409A will not apply or (ii) compliance with
Section 409A will be achieved.


4.    Excess Parachute Payments. If any payments or benefits received or to be
received by Employee pursuant to this Agreement are deemed to be an “excess
parachute payment” within the meaning of Section 280G of the Code (“Excess
Parachute Payment”), and if the Company has no publicly-traded stock, the
Company will use commercially reasonable efforts to obtain “shareholder
approval” within the meaning of Section 280G(b)(5) of the Code of such payments
or benefits in order to exempt such payments or benefits from being considered
an Excess Parachute Payment. If, notwithstanding the foregoing, such payments or
benefits still would be considered to result in an Excess Parachute Payment,
then, at Blackbaud's election, such payments under this Agreement shall either
be paid in full or reduced to the extent necessary to avoid being considered an
Excess Parachute Payment, based upon Blackbaud's determination, in its sole
discretion, as to which alternative results in the better tax consequences for
the Employee.


5.    Employment At Will. Nothing herein is meant to alter the “at will” status
of Employee's employment with the Company. Subject to the provisions of
Paragraph 2, Employee's employment with the Company may be terminated at any
time, for any or no cause or reason, by either Employee or by the Company.


6.    Notice. Any notice required or permitted hereunder shall be made in
writing (a) either by actual delivery of the notice into the hands of the party
thereto entitled, by messenger, by fax or by over-night delivery service or (b)
by the mailing of the notice in the United States mail, certified or registered
mail, return receipt requested, all postage pre-paid and addressed to the party
to whom the notice is to be given at the party's respective address set forth
below, or such other address as the parties may from time to time designate by
written notice as herein provided.


If to Employee:            ________________________
________________________


If to the Company:            Blackbaud, Inc.
2000 Daniel Island Drive
Charleston, SC 29492-7541
(fax) 1.843.216.6100
Attn: John Mistretta


The notice shall be deemed to be received, if sent per subsection (a), on the
date of its actual receipt by the party entitled thereto and, if sent per
subsection (b), on the third day after the date of its mailing.


7.    Amendment. No amendment or modification of this Agreement shall be valid
or binding upon the Company unless made in writing and signed by a duly
authorized representative of the Company, or upon Employee unless made in
writing and signed by Employee.


8.    Entire Agreement. This Agreement contains all of the terms agreed upon by
the parties with respect to the subject matter hereof and supersedes all prior
agreements, arrangements and communications between the parties dealing with
such subject matter, whether oral or written.


9.    Governing Law. This Agreement and all questions arising in connection
herewith shall be governed by the laws of the State of South Carolina.



9458.112-768203 v1

--------------------------------------------------------------------------------




10.    General Provisions. This Agreement shall be binding upon and inure to the
benefit of Employee and the Company and their respective heirs, executors,
administrators, legal representatives, successors and assigns (provided,
however, that this Agreement may not be assigned by Employee to any other person
or entity). Any waiver or accommodation by the Company or Employee at any time
shall not act as, or be deemed to be, a continuing waiver or accommodation and
shall not require the Company or Employee to provide any future or later waiver
or accommodation. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall be and constitute one and the same instrument.


IN WITNESS WHEREOF, the parties have executed this Retention Agreement effective
as of the day and year first above written.


BLACKBAUD, INC.




____________________________________
By: Marc Chardon
Title:    President and Chief Executive Officer


EMPLOYEE:




                                                    
_________________________





9458.112-768203 v1